Citation Nr: 1020114	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred 
on January 24, 2006.



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.  The Veteran died in October of 2006.  The appellant is 
the Veteran's surviving spouse.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Cincinnati, Ohio.

The appellant requested a hearing before a Veterans Law Judge 
at the RO in December 2007.  In February 2010, the appellant 
withdrew her request for such hearing.


FINDINGS OF FACT

1.  The medical expenses incurred on January 24, 2006, for 
the treatment of ischemic left great toe were not authorized 
by VA.

2.  At the time services were rendered, the Veteran was 
service-connected for diabetes mellitus, type II (DM 
II)(evaluated as 20 percent disabling); peripheral 
neuropathy, right upper extremity associated with DM II 
(evaluated as 40 percent disabling); peripheral neuropathy, 
left upper extremity associated with DM II (evaluated as 30 
percent disabling); peripheral neuropathy, right lower 
extremity associated with DM II (evaluated as 40 percent 
disabling); and peripheral neuropathy, left lower extremity 
associated with DM II (evaluated as 40 percent disabling).  
He had a 100 percent schedular evaluation and for purposes of 
this decision that evaluation was permanent.

3.  The Veteran's treatment was not needed in such an 
emergency that delay would have been hazardous to life or 
health and VA services were feasibly available to the Veteran 
at the time of his January 24, 2006, treatment.




CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical 
expenses incurred for treatment on January 24, 2006, have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the appellant in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance 'if no reasonable possibility exists that such 
assistance would aid in substantiating the claim').

As discussed in the decision below, the facts are not in 
dispute and resolution of the appellant's claim wholly 
depends on the interpretation of relevant law with respect to 
whether the appellant is entitled to payment or reimbursement 
of private medical expenses incurred for treatment at a non-
VA medical facility.

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the appellant ineligible for the claimed benefit).

Analysis

The appellant is claiming entitlement to reimbursement of 
private medical expenses incurred on January 24, 2006 for 
treatment at a non-VA medical facility.  In the Veteran's 
statements in his notice of disagreement, as well as the 
appellant's statements in her notice of disagreement and 
substantive appeal it was asserted that the Veteran sought 
nonemergency treatment at a private hospital because he 
questioned the care being provided at the Cincinnati VA 
hospital.  

The Board notes, initially, that the Veteran was seen at the 
Cincinnati VA medical center (VAMC) on December 13, 2005, for 
atherosclerosis of native arteries of extremities with rest 
pain.  Following the procedure, the Veteran was instructed to 
continue taking prednisone to help with the rest pain he was 
experiencing in his left foot.  The Veteran was instructed to 
return to the Cincinnati VAMC if he developed any sores on 
his left foot.  The Veteran did develop sores on his left 
foot and the rest pain increased.  However, instead of 
returning to the Cincinnati VAMC, the Veteran and his wife 
opted to go to St. Luke's Hospital, as referred by a non-VA 
physician, because they did not believe the VA had provided 
proper treatment.  The Board notes that the appellant stated 
in her notice of disagreement that the Veteran was scheduled 
in advance for the appointment at St. Luke's Hospital, 
indicating that there was no emergency.  The private 
physician determined, after examination and various tests, 
that the Veteran was suffering from vascular occlusive 
disease which the physician determined should be treated with 
stinting the superficial femoral artery.  The Veteran and his 
wife contacted the VA to determine if the treatment would be 
authorized, they were denied and a request for a transfer to 
the Cincinnati VAMC was ordered.  The treating physician at 
the Cincinnati VAMC determined that the Veteran's condition 
was caused by an occlusion caused by a plaque particle 
secondary to the Veteran's Remicaide therapy.  At the VA 
hospital, the Veteran was treated with Heparin and upon 
discharge the following day, was placed on Plavis therapy.  
Within three days of being at home, the Veteran's toe became 
increasingly painful.  Upon suggestion of the on-call nurse, 
the Veteran went to the ER at Chillicothe VAMC.  He was 
subsequently transferred to the Huntington, West Virginia, 
VAMC where the invasive intervention of placing a stent in 
the left superficial femoral artery was undertaken.  This 
intervention was successful and there was almost immediate 
improvement.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, 
treatment not previously authorized is rendered for (1) an 
adjudicated service-connected disability; or (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
or (3) any disability of a Veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; or (4) for any illness, injury or dental 
disability in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is in effect for 
various disabilities, including:  diabetes mellitus, type II 
(DM II)(evaluated as 20 percent disabling); peripheral 
neuropathy, right upper extremity associated with DM II 
(evaluated as 40 percent disabling); peripheral neuropathy, 
left upper extremity associated with DM II (evaluated as 30 
percent disabling); peripheral neuropathy, right lower 
extremity associated with DM II (evaluated as 40 percent 
disabling); and peripheral neuropathy, left lower extremity 
associated with DM II (evaluated as 40 percent disabling).  
In light of a 100 percent schedular evaluation and the award 
of Chapter 35 benefits the Veteran was totally and 
permanently disabled due to service connected disability.  As 
such, the Board notes that while the Veteran meets the 
threshold criteria under 38 U.S.C. 1728(a), he does not meet 
the criteria under 38 U.S.C. 1728 (b) and (c).  In this 
regard, the Board notes that the private hospital in which 
the Veteran received treatment is located 72.6 miles from the 
Veteran's home and the VA hospital is located 71 miles from 
the Veteran's home, indicating that the Veteran could have 
just as easily gone to the VA hospital.  Additionally, there 
is no indication that the treatment rendered was needed in an 
emergency capacity such that a delay would have been 
hazardous to life or health, indeed, the appointment was 
scheduled in advance and the Veteran was able to be 
transferred to the Cincinnati VAMC following the initial 
assessment.  

The Board acknowledges the appellant's belief that the 
medical care that the Veteran had previously received from 
the Cincinnati VAMC was improper; prompting the appellant and 
the Veteran to seek private care.  However, as noted above, 
no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

In consideration of all of the above, the Veteran is not 
eligible for medical expense reimbursement under 38 U.S.C. 
1728 for the hospital treatment provided, regardless of the 
nature of the treatment.  

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007), the Veteran's claim for 
payment must be considered under criteria for determining 
entitlement under the Veterans Millennium Healthcare and 
Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 
17.1008.  The provisions of the Act became effective as of 
May 29, 2000.

The Veterans Millennium Healthcare and Benefits Act provides 
for VA to make payment or reimbursement of costs for 
emergency treatment for non- service-connected disabilities 
in non-VA facilities, but only if all of the following 
criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (emphasis added)

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;
(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the 
requisite criterion set forth above, there is at least one 
that the Veteran does not satisfy, including the criteria 
listed in 38 C.F.R. § 17.1002 (a), (b), and (c).  In this 
regard, the Veteran's treatment was not provided in a 
hospital emergency department, there was no emergency medical 
condition such that any prudent person would reasonably 
expect that delay in seeking immediate medical attention 
would have been hazardous to life or health, and there was a 
VA facility that was feasibly available.  Thus reimbursement 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 cannot be granted for treatment on January 24, 2006.  

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. 
§ 1725 and § 1728, reimbursement for medical expenses 
incurred for medical services rendered by the non-VA 
treatment provider on January 24, 2006 is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved on the matter.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of 
private medical expenses for medical care incurred at a non-
VA medical facility on January 24, 2006 is denied.
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


